      Case 2:15-md-02641-DGC Document 21419-1 Filed 01/24/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF ARIZONA


 IN RE: Bard IVC Filters Products Liability                 MDL NO. 2:15-md-02641-PHX-DGC
 Litigation

 This document relates to the cases listed on                 STIPULATION OF DISMISSAL
 the Exhibit attached hereto.                                    WITHOUT PREJUDICE




         ORDER GRANTING STIPULATION OF DISMISSAL WITHOUT PREJUDICE


        Having considered the Stipulation of Dismissal without Prejudice of the Plaintiffs whose cases

are listed on Exhibit A attached hereto and Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the claims of the Plaintiffs whose

cases are listed on Exhibit A are dismissed in their entirety without prejudice to the re-filing of same, and

the parties are to bear their own costs.

        Dated this _____ day of _________________, 2020



                                                         _________________________________
                                                         HONORABLE DAVID G. CAMPBELL
                                                         Senior United States District Judge




                                                                                                           1
Case 2:15-md-02641-DGC Document 21419-1 Filed 01/24/20 Page 2 of 3



                                EXHIBIT A

             Plaintiff's Name         Member Case Number


             Beverly Raye Allen-      2:18-cv-02415-DGC
             Brown
             Kirk Allred              2:19-cv-01410-DGC
             Diana M Angle            2:19-cv-01502-DGC
             Janet Baird              2:17-cv-03978-DGC
             Giles Bartosch           2:18-cv-00058-DGC
             Thomas Bateman           2:19-cv-01415-DGC
             Joseph Bell              2:18-cv-02411-DGC
             Kenneth Bird             2:17-cv-04153-DGC
             Samuel Dwayne Black      2:18-cv-02413-DGC
             Larry Carpenter          2:19-cv-03249-DGC
             Jason Chesla             2:19-cv-01406-DGC
             Samuel Cole              2:19-cv-01413-DGC
             Michael Corey            2:19-cv-01412-DGC
             Edith Cruz               2:18-cv-02432-DGC
             Kathy Douglas            2:17-cv-04536-DGC
             Loren Eleazer            2:19-cv-01411-DGC
             Jacqueline Freedman      2:19-cv-01404-DGC
             Gina Geary               2:19-cv-01503-DGC
             Barbara Gee              2:18-cv-02424-DGC
             Amanda Harvey            2:19-cv-01402-DGC
             Shonda Evette Haywood    2:18-cv-00603-DGC
             Carlton Hughes           2:19-cv-00884-DGC
             Steven Jackman           2:19-cv-01414-DGC
             Patrick Jamison          2:19-cv-01508-DGC
             Frances Jordan           2:19-cv-01403-DGC
             Alysia Kinner- Whatley   2:17-cv-04134-DGC
             Jean Lasecki             2:19-cv-01408-DGC
             Mary Lowe                2:19-cv-01505-DGC
             David MacEachern         2:17-cv-02497-DGC
             Linda Sue Maiden         2:19-cv-02690-DGC
             Claudete May             2:19-cv-01500-DGC
             Steven McKenzie          2:17-cv-04117-DGC
             Tanessa McKnight         2:18-cv-00070-DGC
             Tonia Michalski          2:18-cv-00600-DGC
             Danny Lee Moore          2:19-cv-01501-DGC
             Timothy L Morrison Jr    2:18-cv-02419-DGC
             James Nolin              2:19-cv-02269-DGC
             Charles Osbourn          2:17-cv-04132-DGC
Case 2:15-md-02641-DGC Document 21419-1 Filed 01/24/20 Page 3 of 3




             Pankaj Patel            2:19-cv-01506-DGC
             Willie Reed             2:19-cv-02271-DGC
             Luz Reyes               2:18-cv-02396-DGC
             Edward Robinson         2:18-cv-02433-DGC
             Rafael Severino         2:18-cv-02412-DGC
             Abdel Hameed Shehadeh   2:18-cv-00768-DGC
             William Tapinekis       2:19-cv-01509-DGC
             Joel Whyms              2:19-cv-01409-DGC
             Ashley Brown            2:19-cv-01499-DGC
             Shirley Lewis           2:19-cv-03250-DGC
             Carlos Martinez         2:18-cv-00595-DGC
             Janet Phillips          2:19-cv-01405-DGC
             Jimmy Phillips          2:19-cv-02270-DGC
             Lacharla Smith          2:19-cv-02268-DGC
             Holly James             2:19-cv-01510-DGC
